Citation Nr: 0515429	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period prior to October 23, 2000.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue on appeal was the subject of the remand portion of 
a Board decision and remand dated in November 2003, in which 
issue of entitlement to a TDIU was remanded by the Board for 
issuance of a Statement of the Case.  In July 2004, the RO 
received correspondence from the veteran's representative 
conceding that RO rating decisions that the veteran had 
appealed with respect to the issue of an earlier effective 
date for an increased rating for schizophrenia had been 
subsumed by the Board's decision in November 2003.  The 
Board's decision granted a 100 percent rating for 
schizophrenia and assigned an effective date of October 23, 
2000.  Thus, the issue of entitlement to an effective date 
earlier than October 23, 2000, for a 100 percent rating for 
schizophrenia is not currently on appeal.  

The veteran's representative has further implicitly conceded, 
and the Board finds, that the 100 percent rating for 
schizophrenia effective October 23, 2000, renders a claim for 
a TDIU from October 23, 2000, forward, moot.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999).  

However, the veteran's representative continues to contend 
that the veteran's TDIU claim is not moot for the period 
prior to October 23, 2000.  For reasons set forth in the body 
of this remand, the Board agrees, and further notice and 
development is requested accordingly. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A claim for a TDIU is a claim for an increase in disability 
compensation.  A TDIU "is merely an alternate way to obtain 
a total disability rating without being rated 100 percent 
disabled under the rating schedule."  Norris v. West, 12 
Vet. App. 413, 420-421 (1999).  

Assignment of an effective date for increased disability 
compensation is subject to specific criteria under 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2).  The law governing the appropriate effective 
date for an award of increased compensation provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application for 
increased compensation is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

In the present case, the RO received the veteran's formal 
claim for a TDIU on July 18, 2001.  Thus, under the law 
applying to effective dates for increased compensation, based 
on this claim, an effective date as early as July 18, 2000, 
could be assigned - earlier than the current assigned 
effective date of October 23, 2000, for a 100 percent rating 
for schizophrenia.  Moreover, in light of the Board's factual 
finding in its November 2003 decision and remand that the 
veteran's paranoid schizophrenia results in total 
occupational and social impairment, and the granting of a 100 
percent rating effective October 23, 2000, on this factual 
basis, it is quite arguable that an informal claim for a TDIU 
was received on October 23, 2000, based on the date of VA 
records of treatment for psychosis of that date.  See also 38 
C.F.R. §§ 3.155, 3.157 (regarding, in pertinent part, reports 
of examination or hospitalization as informal claims for 
increase).  Thus, it is quite arguable that, given the proper 
set of facts, an effective date for a TDIU as early as 
October 23, 1999, may be warranted under the law.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2); 
Norris v. West, 12 Vet. App. 413, 421 (1999).   Additionally, 
the Board cannot now rule out entirely the possibility that 
an even earlier effective date could be warranted after 
further notice and development with respect to this claim.

Because assignment of an effective date prior to October 23, 
2000, for a TDIU is not precluded by the applicable case law, 
laws, and regulations, the Board agrees with the veteran's 
representative that the issue of entitlement to a TDIU prior 
to October 23, 2000, has not been rendered moot.  

However, the Board cannot proceed to adjudicate this issue on 
the merits at the present time for two reasons.

First, there are apparently existing Social Security 
Administration (SSA) disability records that have not been 
obtained by VA and associated with the claims file.  The 
veteran informed the RO that he was in receipt of Social 
Security Disability benefits in his July 2001 formal 
application for a TDIU.  Obviously, the SSA records would 
very likely be relevant as to the extent of the veteran's 
service-connected psychiatric disability and the extent to 
which it precludes employment, and quite possibly would bear 
upon the date upon which his psychiatric disability increased 
in severity to such an extent as to preclude gainful 
employment.  These matters are central to the veteran's claim 
before VA for a TDIU prior to October 23, 2000.  In a letter 
dated in October 2001, the RO requested the veteran's SSA 
records from the SSA.  In the December 2003 Statement of the 
Case, the RO informed the veteran that it had sent an October 
2001 letter to the SSA requesting its records pertaining to 
the veteran, and that as of December 2003, no reply to this 
request for evidence had been received.  The claims file 
documents no further attempt to obtain the SSA records.  
Under current law, whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  This standard 
has not been met in the present case, and a further attempt 
to obtain the SSA records is required. 

Second, the veteran has not been provided notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), with respect to his claim 
for a TDIU.  The United States Court of Appeals for Veterans 
Claims (Court) recently held that notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

The Board acknowledges the veteran's representative's January 
2004 request that the RO obtain all VA records of treatment 
from July 21, 1992, forward.  On a preliminary review of the 
records it appears to the Board likely that the RO has made 
sufficient attempts to obtain any such records dated prior to 
October 23, 2000.  It is difficult to ascertain the possible 
relevance of treatment records dated subsequent to October 
23, 2000.   However, based on the attorney's contentions, the 
RO should inform the veteran and his representative that if 
they can reasonably identify any additional VA treatment 
records that have not been obtained and that may be relevant 
to the veteran's claim for a TDIU for the period prior to 
October 23, 2000, the RO will make attempts to obtain those 
records. 


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a TDIU prior to 
October 23, 2000, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In the present case, this should include 
informing the veteran of the requirements 
for an informal claim for a TDIU and the 
extra-schedular criteria for a TDIU, and 
of the criteria for assignment of an 
effective date for a TDIU.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

3.  The RO should inform the veteran and 
his representative that if they can 
reasonably identify any additional VA 
treatment records that have not been 
obtained and that may be relevant to the 
veteran's claim for a TDIU prior to 
October 23, 2000, the RO will make 
attempts to obtain those records. 

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to a TDIU for the period 
prior to October 23, 2000, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2004.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2004 
SSOC.  A reasonable period of time for a 
response should be afforded. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




